COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Arthur David Lowe v. The State of Texas

Appellate case number:    01-18-00753-CR, 01-18-00754-CR

Trial court case number: 659154, 659156

Trial court:              339th District Court of Harris County

        Appellant Arthur David Lowe filed a motion requesting this Court to forward the record
of his appeal to the Court of Criminal Appeals following his filing of a petition for discretionary
review on October 4, 2018. The records were forwarded electronically to the Court of Criminal
Appeals on October 5, 2018. The relief Lowe requested in his order has already been granted,
and, accordingly, the Court dismisses the motion as moot.
       It is so ORDERED.

Judge’s signature: __/s/ Evelyn V. Keyes____________________
                    Acting individually


Date: __November 8, 2018____________